UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7807


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

CIPRIANO DIAZ-GALIANA, a/k/a Vicente        Diaz-Rosas,   a/k/a
Vicente Diaz Rosas, a/k/a Vicente Diaz,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Dever III,
Chief District Judge. (7:10-cr-00071-D-1; 7:13-cv-00123-D)


Submitted:   April 22, 2014                    Decided:   May 2, 2014


Before NIEMEYER, MOTZ, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cipriano Diaz-Galiana, Appellant Pro Se. Sebastian Kielmanovich,
Assistant United States Attorney, Seth Morgan Wood, OFFICE OF
THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Cipriano       Diaz-Galiana          seeks   to        appeal    the    district

court’s    order     denying   relief       on    his    28    U.S.C.       § 2255    (2012)

motion.    The order is not appealable unless a circuit justice or

judge     issues     a    certificate       of     appealability.              28     U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent     “a    substantial       showing          of     the    denial    of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2012).                      When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that    reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.               Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El    v.   Cockrell,          537    U.S.    322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                              Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that     Diaz-Galiana        has      not    made        the       requisite        showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                            2
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     3